947 F.2d 944
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James J. AUXIER, Plaintiff-Appellant, Cross-Appellee,v.THOMSON-CSF COMPONENTS CORPORATION, Defendant-Appellee,Cross-Appellant.
Nos. 91-5094, 91-5137.
United States Court of Appeals, Sixth Circuit.
Nov. 7, 1991.

1
Before KEITH and RYAN, Circuit Judges, and TIMBERS, Senior Circuit Judge*.

ORDER

2
These appeals have been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


3
James J. Auxier, a pro se plaintiff, appeals the district court's orders granting partial summary judgment for the defendant and dismissing his breach of contract and wrongful discharge action brought pursuant to the court's diversity jurisdiction.   Thomson-CSF Components Corporation filed a compulsory counterclaim to recover certain sums advanced to Auxier before his termination, and it cross-appeals to preserve its rights.   The district court did not rule on the counterclaim.


4
This court lacks jurisdiction over these appeals.   Absent a Fed.R.Civ.P. 54(b) certification, an order disposing of fewer than all the claims or parties involved in the action is not appealable.   Liberty Mut. Ins. Co. v. Wetzel, 424 U.S. 737, 742-45 (1976);   Solomon v. Aetna Life Ins. Co., 782 F.2d 58, 59-60 (6th Cir.1986).   The district court's order of dismissal, entered October 29, 1990, is insufficient for Rule 54(b) certification because it does not state the district court's reasons for concluding there is "no just reason for delay."   See Knafel v. Pepsi Cola Bottlers, 850 F.2d 1155, 1159-60 (6th Cir.1988);   COMPACT v. Metropolitan Gov't, 786 F.2d 227, 231 (6th Cir.1986);   Solomon, 782 F.2d at 61.   The final decision of the district court has not been entered during the pendency of these appeals;  therefore, this court lacks jurisdiction.   See Gillis v. United States Dep't of HHS, 759 F.2d 565, 569 (6th Cir.1985).


5
It is ORDERED that the appeals be, and they hereby are, dismissed.   Rule 8, Rules of the Sixth Circuit.



*
 The Honorable William H. Timbers, Senior Circuit Judge for the U.S. Court of Appeals for the Second Circuit, sitting by designation